This opinion is subject to administrative correction before final disposition.




                                Before
                  STEPHENS, LAWRENCE, and COGLEY
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                  Qwaydarius D. M C LAUGHLIN
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000126

                          Decided: 17 December 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               Terrance J. Reese

   Sentence adjudged 31 January 2020 by a special court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: confinement for 150 days, 1 a fine of $3,000.00, reduction to E-1,
   and a bad-conduct discharge.

                            For Appellant:
                 Commander Michael E. Maffei, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 Pursuant to a plea agreement, the convening authority suspended all confine-
ment in excess of the 136 days’ time served.
           United States v. McLaughlin, NMCCA No. 202000126
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2